UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2107


AORTENSE LEWIS,

                  Plaintiff - Appellant,

          v.

MARYLAND TRANSIT ADMINISTRATION,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Stephanie A. Gallagher, Magistrate
Judge. (1:13-cv-02424-SAG)


Submitted:   February 24, 2016              Decided:   March 31, 2016


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aortense Lewis, Appellant Pro Se.     Brian E. Frosh, Attorney
General, Thaddeus Byron Smith, Assistant Attorney General, Eric
Scott Hartwig, MARYLAND TRANSIT ADMINISTRATION, Baltimore,
Maryland.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

       Aortense      Lewis       appeals     the       district     court’s    orders

dismissing or granting summary judgment on her claims of race,

age, and disability discrimination and unlawful retaliation, in

violation of Title VII of the Civil Rights Act of 1964, as

amended, see 42 U.S.C. §§ 2000e to 2000e-17 (West 2012 & Supp.

2015), the Rehabilitation Act of 1973, see 29 U.S.C. §§ 701 to

796l       (2012),   and   the    Age     Discrimination      in    Employment   Act,

29 U.S.C. §§ 621-634 (West 2012 & Supp. 2015).                     On appeal, Lewis

raises a number of arguments challenging the district court’s

disposition of her claims.                Because Lewis did not raise these

arguments — or, in fact, any legal arguments in opposition to

the Maryland Transit Administration’s dispositive motions — in

the    district      court,      her    challenges     to   the    district    court’s

disposition of her claims are not properly before this court. *

See In re Under Seal, 749 F.3d 276, 285 (4th Cir. 2014) (“Our

settled rule is simple: absent exceptional circumstances, we do

not    consider      issues      raised    for   the    first     time   on   appeal.”

       *
       Insofar as Lewis’ argument that the district court should
have granted her leave to amend her complaint to raise a state
law claim is properly before us, we conclude that the district
court did not abuse its discretion in failing to grant such
leave sua sponte. Cf. Cozzarelli v. Inspire Pharms., Inc., 549
F.3d 618, 630-31 (4th Cir. 2008) (finding no abuse of discretion
in district court “declining to grant a motion [for leave to
amend] that was never properly made,” particularly where
amendment would have been futile).



                                            2
(alterations and internal quotation marks omitted)); see also

4th Cir. R. 34(b) (limiting appellate review to issues raised in

informal brief).

     Accordingly, we affirm the district court’s judgment.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      3